DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amended and new claims 4-6, 8, 13 and 14 are supported by the specification.
Any rejections and/or objections made in the previous Office Action and not repeated below are hereby withdrawn.
The text of those sections of 35 U.S.C. not included in this action can be found in a prior Office Action.
Claim Rejections - 35 USC § 103
Claims 1-8, 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over KENTARO
(JP2015117314A) in view of MATSUOKA (US20160177087A1).
Regarding Claim 1-8, the Non-final rejection dated 08/31/2022 is maintained. 
Disclosures of KENTARO and MATSUOKA are fully set forth in paragraphs 19-30  of non-final rejections dated 08/31/2022 
and are incorporated herein by reference. 
	Regarding Claim 13, MATSUOKA teaches that the PVC composition comprising (meth)acrylate resin ([0072]), wherein the (meth)acrylates include (meth)acrylates having an alkyl group with 1 to 22 carbon atoms as MMA, … … butyl methacrylate … … dodecyl methacrylate … …, and the like ([0082]), and the (meth)acrylates may be used alone or as a mixture of two or more kinds ([0084]).
	Regarding Claim 14, MATSUOKA teaches the acrylic polymer constitutes 80% MMA and 20% BA (Synthesis examples 8-9). 
The difference of MATSUOKA from Claim 14 is that methyl (meth)acrylate unit is from 40% to 70% and the BA unit is from 25% to 60%.
 	However, the values taught by MATSUOKA are substantially close to the claimed values, thus, the amount taught by MATSUOKA will lead to the substantial same effects as the claimed constitution of MMA and BA. Further, in order to achieve favorable compatibility with the resin component (A), mechanical properties and transparency, an ordinary skilled person in the art would optimize the ratio of MMA and BA to arrive at a composition comprising the claimed acrylic polymer. 

Double Patenting
the Non-final rejection dated 08/31/2022 is maintained. 

Response to Amendment

Applicant’s arguments filed on 11/23/2022 have been fully considered but they are not persuasive.
Applicants: “Examples 1-24 resulted in a 10% tension stress after heat aging in a range of from 10.0 MPa to 13.6 MPa, indicating that the polyvinyl chloride molded bodies of Examples 1-24 have favorable flexibility after heat aging. Id……….Comparative Example 2 having 25 parts by mass of the acrylic polymer, which is outside the claimed range, have a 10% tension stress after heat aging of 14.3 MPa. Id.”
Examiner: it is note that 10% tension stress after heat aging of 14.3 MPa of comparative Example 2  is substantially close to the 13.6 MPa  and 13.2 MPa of example 18 and 13, respectively. Furthermore, in view of  comparative Example 3, wherein the 10% tension stress after heat aging with 3 parts acrylic polymer per 100 parts PVC  is 10 MPa. Thus, there is no unexpected result by using 4-23 parts per 100 parts PVC.

Applicants: “Comparative Example 3 containing 3 parts by mass of the acrylic polymer, which is outside the claimed range, have the kinetic friction coefficient of 0.984, which is higher than that of Examples 1-24. Id.”.
Examiner: In view of comparative Example 2, the kinetic friction coefficient with 25 parts acrylic polymer per 100 parts PVC, outside the claimed range, is 0.486. Thus, the unexpected result is not shown in the kinetic friction coefficient.
	Conclusion: it cannot be concluded that the amount of acrylic polymer ranging from 4 to 23 parts achieved unexpected results.

 Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUIHONG QIAO whose telephone number is (571)272-8315. The examiner can normally be reached 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUIHONG QIAO/Examiner, Art Unit 1763                                                                                                                                                                                                        
/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763